Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on December 8th, 2021 has been received and fully considered.

The Preliminary amendment submitted by Applicant on November 29th, 2021 has been received and entered.

New claims 2-14 are added.

Claims 1-14 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11 and 17 of U.S. Patent No. 11,201,069 (hereinafter U.S. Pat. No. ‘069) and claims 1, 6-11 and 17 of U.S. Pat. No. 11,195,587 (hereinafter U.S. Pat. No. ‘587). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-11 and 17 of U.S. Pat. No. ‘069 and claims 1, 6-11 and 17 of U.S. Pat. No. ‘587 recite similar elements and limitations in claims 1-14 of the present application.
Regarding claims 1-8, and 9 of the present application, claim 1 of U.S. Pat. No. ‘069 and claim 1 of U.S. Pat. No. ’587 recites “A semiconductor device comprising: 
a first semiconductor chip including bitlines, wordlines, common source line, first bonding pads, second bonding pads, third bonding pads and memory cells, the memory cells being electrically connected to the bitlines, the wordlines, and the common source line, the first bonding pads being electrically connected to the bitlines, the second bonding pads being electrically connected to the wordlines, and the third bonding pads being electrically connected to the common source line; 
a second semiconductor chip including fourth bonding pads, fifth bonding pads, sixth bonding pads and an input/output circuit, the fourth bonding pads being electrically connected to the first bonding pads, the fifth bonding pads being electrically connected to the second bonding pads, the sixth bonding pads being electrically connected to the third bonding pads and the input/output circuit being configured to write data to the memory cells via the fourth bonding pads and the fifth bonding pads; 
a sensing line (claimed first sensing line and claimed second sensing line) extending along an edge portion of the first semiconductor chip, an edge portion of the second semiconductor chip, or both the edge portion of the first semiconductor chip and the edge portion of the second semiconductor chip; and 
a detecting circuit in the second semiconductor chip, the detecting circuit being configured to detect defects from the first semiconductor chip, the second semiconductor chip, or both the first semiconductor chip and the second semiconductor chip using the sensing line.”
Claim 6 of U.S. Pat. No. ‘069 and claim 6 of U.S. Pat. No. ‘587 recite “The semiconductor device of claim 1, wherein 
the sensing line includes a first sensing line and a second sensing line that are in the first semiconductor chip and the second semiconductor chip, respectively, the first sensing line and the second sensing line are electrically connected to each other (would be understood as claimed vertically overlap with each other), 
the input/output circuit is not in the first semiconductor chip, and 
the memory cells are not in the second semiconductor chip.”
Claim 7 of U.S. Pat. No. ‘069 and claim 7 of U.S. Pat. No. ‘587 recite “The semiconductor device of claim 6, wherein 
the first semiconductor chip includes a first bonding metal on a first surface of the first semiconductor chip, the first bonding metal is electrically connected to the first sensing line, 
the second semiconductor chip includes a second bonding metal on a second surface of the second semiconductor chip, 
the second bonding metal is electrically connected to the second sensing line, and
the first bonding metal and the second bonding metal directly contact each other.”

Regarding claim 10 of the present application, claim 8 of U.S. Pat. No. ‘069 and claim 8 of U.S. Pat. No. ‘587 recites “The semiconductor device of claim 1, wherein 
the sensing line includes a first sensing line and a second sensing line that are in the first semiconductor chip and the second semiconductor chip, respectively, 
the first sensing line and the second sensing line are electrically connected to the detecting circuit, and 
the first sensing line and the second sensing line are not electrically connected to each other.”

Regarding claim 11 of the present application, claim 17 of U.S. Pat. No. ‘069 and claim 17 of U.S. Pat. No. ‘587 recites “The semiconductor device of claim 16, wherein the first sensing line and the second sensing line do not vertically overlap with each other.”

Regarding claim 12 of the present application, claim 9 of U.S. Pat. No. ‘069 and claim 9 of U.S. Pat. No. ‘587 recites “The semiconductor device of claim 8, wherein the second semiconductor chip includes a connecting line that is electrically connected to the detecting circuit and is not electrically connected to the second sensing line, and 
the first sensing line is electrically connected to the connecting line.”

Regarding claim 13 of the present application, claim 10 of U.S. Pat. No. ‘069 and claim 10 of U.S. Pat. No. ‘587 recites “The semiconductor device of claim 8, wherein a first distance between the first sensing line and the edge portion of the first semiconductor chip differs from a second distance between the second sensing line and the edge portion of the second semiconductor chip.”

Regarding claim 14 of the present application, claim 11 of U.S. Pat. No. ‘069 and claim 11 of U.S. Pat. No. ‘587 recites “The semiconductor device of claim 10, wherein the first distance is greater than the second distance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827